Citation Nr: 0033349	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  95-53 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a neuropsychiatric 
disorder, evaluated as 30 percent disabling for the period 
prior to February 13, 1999, on appeal from an initial grant 
of service connection.

2.  Entitlement to an increased rating for a neuropsychiatric 
disorder, evaluated as 50 percent disabling for the period 
since February 13, 1999, on appeal from an initial grant of 
service connection.

3.  Entitlement to service connection for a gynecological 
condition.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for constipation.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to December 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO granted service connection but 
denied a compensable disability rating for major depression 
and insomnia.  In this same rating decision, the RO denied 
service connection for total abdominal hysterectomy with 
bilateral salpingo-oophorectomy with history of pelvic 
inflammatory disease, manifested by pelvic adhesive disease, 
pelvic and abdominal pain status post laparoscopy and 
hypoplexus block (which the Board refers to as a 
gynecological condition for ease of citing); chronic 
constipation status post flexible sigmoidoscopy; and low back 
pain.  

In a subsequent rating decision, the RO granted an increased 
rating for the veteran's major depression and insomnia to 30 
percent.  Following this decision, the RO granted a further 
increased rating for the veteran's mental disorder, more 
recently described as bipolar disorder, to 50 percent.  The 
Board refers to this disability under the more general term 
of neuropsychiatric disorder, which is intended to encompass 
any of the diagnoses established for the veteran's mental 
disorder condition.  Furthermore, even though the RO has 
granted subsequent increased ratings from the initial 
noncompensable rating that the veteran appealed, the 
increased rating issues remain on appeal.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  The Board also notes that 
since the effective date for the 50 percent rating, February 
13, 1999, does not date back to the effective date for the 30 
percent rating, December 21, 1994, two distinct rating 
evaluations must be conducted, as described in the "ISSUES" 
section.   

In this decision, the Board has recharacterized the increased 
rating issues on appeal in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals, 
hereinafter, "the Court") in Fenderson v. West, 12 Vet. 
App. 119 (1999).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Regarding the need for further evidentiary development, the 
Board also notes that February 1999 VA examination report 
refers to the veteran's account of an overdose in 1995, and a 
4-day hospitalization period in 1996.  She also refers to VA 
medical treatment she was receiving at the time of the 
February 1999 examination.  The Board does not find medical 
record evidence on file relating to any of this history from 
the veteran.  This treatment record information needs to be 
developed by the RO. 

The Board notes that the veteran's mental disorder increased 
rating claim was pending prior to November 7, 1996, the 
effective date for the change of rating criteria regulations 
for mental disorders.  See 61 Fed. Reg. 52965 (1996).  
Therefore, the guidelines set forth in Karnas v. Derwinski, 
supra, at 312-13, must be considered by the RO in evaluating 
the neuropsychiatric disability ratings for the time periods 
both before and since February 13, 1999.  Therefore, for 
these reasons, a remand is required.         

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  The RO should develop the evidence 
regarding the veteran's medical treatment 
records, referred to in the February 1999 
VA examination report, as discussed above.    

3.  The RO should reevaluate the veteran's 
disability rating and service connection 
claims.  In evaluating the disability 
rating claim, the RO must also consider 
whether a "staged" rating is appropriate.  
See Fenderson, supra.

4.  If any of the benefits sought on 
appeal are denied, in any respect, the RO 
should issue the veteran and her 
representative a supplemental statement of 
the case, and allow the veteran time to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






